Title: General Orders, 12 June 1781
From: Washington, George
To: 


                        
                             Tuesday June 12th 1781
                            Parole
                            Countersigns
                        
                        A Serjeant Corporal and twelve privates to be sent immediately as a guard to Lord Stirling’s Quarters at
                            deacon Brewster’s one and a half mile north of General Knox’s quarters and to be relieved weekly.
                    